Title: From Thomas Jefferson to Ferdinando Fairfax, 25 April 1794
From: Jefferson, Thomas
To: Fairfax, Ferdinando



Dear Sir
Monticello Apr. 25. 1794.

The interruption of the communication by post between Charlottesville and Richmond, by the prevalence of the small pox in the latter place has been the cause of this late acknolegement of your polite and friendly letter of Jan. 31. It is to the partial and indulgent views of yourself and others of my fellow-citizens that I am indebted for such acknolegements as you express, and not to any real service which would not have been rendered by others, had I not been employed. In taking my tour of duty, I have only done my duty, and acquired no merit. On the same principle, having performed my tour, I hope I retire without blame, and the rather as I make room for younger and abler men to transact the affairs of my country.—I have returned to farming with an ardour which I scarcely knew in my youth, and which has entirely taken the lead of my love of study. I indulge it because I think it will be more productive of health, profit, and the happiness depending on these, and perhaps of some utility to my neighbors, by taking on myself the risk of a first experiment of that sort of reformation in our system of farming, which the progressive degradation of our lands calls for imperiously. Should you chance to pass this way again and honor me with your company, you will find me more willing to discuss the opinions of Home and Young, than my friend Genet did the worm-eaten aphorisms of Grotius and Vattel. In the mean time I have the honor to be with sentiments of great esteem Dear Sir your most obedt. & most humble servt.

Th: Jefferson

